department of the treasury washington dc person to contact --------------------- id no ------------ telephone number -------------------- refer reply to cc psi b04 - plr-116224-04 date november internal_revenue_service number release date index number ---------------------------------- ---------------------------------- ------------------------------------------------ --------------------------------- in re ---------------------------------------------------- --------------- ----------------------------------------- --------------------------------------------------- ------------------ --------------------------------- ----------------------- - legend legend date ------------------------- settlor ------------------------------------ trust ---------------------------------------------- ------------------------------------------------------------------------- ------------------------------------------- son --------------------------------- trust agreement ----------------------------------------------------- --------------------------------------------------------------------- granddaughter -------------------------------------------------------------------------- -------------------------------------------- --------------------------------------------------------- charity ------------------------------------------------------ charity -------------------------------------------------------- ------------------------------------------------------------------- state -------------------- company ------------------------ individual ------------- charity ------------------------------------------------------------ this is in response to a letter dated date and other individual ---------------------------- charity -------------------------------------------------------------------------------------------- state statute ----------------------------------------------------------- s trust agreement --------------------------------------------------------------- s trust --------------------------------------------------- grandchild ------------------------- plr-116224-04 ----------------------------------------------------------------------------------------------------------- charity ---------------------------------------------------------- -------------------------------------------------------------------------- state -------- ------------------------------------------------------------- grandchild ------------------------------ ------------------------------------------------------------- grandchild ------------------------------ ------------------------------------------------------------- dear -------------------- correspondence requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of a proposed merger of trusts facts executed trust agreement creating an irrevocable_trust under paragraph of trust agreement the irrevocable_trust was to be held for the benefit of settlor’s son during his lifetime under paragraph at son’s death the trustees were to divide and allocate the remaining trust assets per stirpes among son’s then living descendants each share of the trust assets so allocated to a descendant of settlor was to be retained in trust as a separate and independent trust fund designated by that descendant’s name settlor and son are both deceased son had one natural born child granddaughter thus under paragraph of trust agreement at son’s death the trustees placed the remaining trust assets in a single trust named for granddaughter and held for the benefit of granddaughter and her descendants trust under trust agreement since date no additions actual or constructive have been made to the irrevocable_trust held the facts submitted and representations made are as follows on date settlor paragraph of trust agreement provides as follows after the death of settlor’s said son the income and principal of the separate funds named for descendants of settlor created by paragraph plr-116224-04 or by the subsequent provisions of this paragraph shall be held and disposed of as follows a the trustees shall pay to each beneficiary for whom a fund held hereunder is named and his or her descendants or any one or more of them so much or all of the net_income and principal of such fund even though such payments may result in a complete termination of the trusts hereby created with respect to such fund at such time or times and in such proportions among them as the trustees in their sole discretion shall decide taking into consideration the character habits experience needs best interests and welfare of such beneficiary and his or her descendants in the order named and as a group including the desirability of augmenting their respective individual incomes or assets their respective abilities to conserve manage and control property and money usefully and prudently and all other circumstances and factors which the trustees consider pertinent any net_income from any such fund not so distributed shall be accumulated and from time to time added to the principal from which it was derived except that the trustees in any calendar_year if they consider that the payments contemplated above will not be jeopardized in their sole discretion may pay for such religious charitable scientific literary or educational purpose or purposes as the trustees may select such amounts from the net_income which otherwise would have been accumulated as the trustees shall deem advisable but payments pursuant to this sentence shall not exceed twenty per cent of the total net_income from such fund for such year b when each such beneficiary for whom a fund held hereunder is named other than a grandchild of settlor reaches the age of thirty years the trustees shall distribute to such beneficiary the remaining principal of such fund c upon the death of any such beneficiary for whom a fund held hereunder is named the trustees shall divide and allocate the principal of such fund together with all accrued or undistributed_income therefrom per stirpes among his or her then living descendants if any otherwise per stirpes among the then living descendants of the nearest lineal ancestor of such beneficiary who also was a descendant of settlor and of whom one or more descendants then are living or if none then per capita among such of settlor’s grandchildren as then are living the then living descendants of any grandchild of settlor who then is deceased being allocated per stirpes the share which would have been allocated to such deceased grandchild of settlor if then living each share so allocated to a descendant of settlor for whom a fund then held hereunder is named shall be added to such plr-116224-04 fund and each share so allocated to any other descendant of settlor shall be retained in trust hereunder as a separate and independent trust fund designated by his or her name and disposed of as provided in this instrument paragraph provides that no trust property administered under trust agreement will be retained in trust for more than years after the last to die of settlor’s descendants who were living at the execution of trust agreement and each fund still retained in trust at the end of that period will be immediately distributed to the person for whom the fund is named property or of any separate fund that is not effectively disposed of by any of the foregoing provisions will be distributed in equal shares to charity charity and charity paragraph provides that any interest in the income or principal of the trust paragraph provides that the trustees have the powers and rights enumerated in that paragraph in addition to those vested in them elsewhere in the instrument or by law paragraph provides that state is the situs of trust and that the laws of state apply under state statute a trustee has the power to consolidate or more trusts having substantially_similar terms into a single trust it is represented that no court or third party approval is required trust agreement contains no definition of the terms charity and charities and does not limit permissible charities to those described in sec_170 of the internal_revenue_code trust holds stock in company which is currently taxed as a c_corporation the shareholders of company want to elect s_corporation status for company all of company’s shareholders must be eligible to hold s_corporation stock as of the first day of the year in which the election will take effect individual and individual are currently serving as the trustees of trusts and are not beneficiaries of trusts the trustees want to make an electing_small_business_trust esbt election under sec_1361 for trust to qualify trust as an eligible s_corporation shareholder however the trustees believe that trust is not currently eligible to make this election because the discretionary power in the trustees under trust agreement to pay up to percent of trust’s annual income to one or more charities contains no limit on the number of charities and trust agreement does not limit permissible charities to those described in sec_170 individual in his individual capacity will create s trust named for granddaughter and held for the benefit of granddaughter and her descendants individual will execute a new s trust agreement which contains provisions substantially_similar to those of trust agreement to s trust agreement and provides plr-116224-04 that only one trust is currently held under its provisions s trust individual sec_1 and will be named as the trustees of s trust upon the creation of s trust individual will fund s trust with a nominal sum the substantive terms of s trust agreement will differ from those of trust agreement as follows paragraph a of s trust agreement provides a the trustees shall pay to each beneficiary for whom a fund held hereunder is named and his or her descendants or any one or more of them so much or all of the net_income and principal of such fund even though such payments may result in a complete termination of the trusts hereby created with respect to such fund at such time or times and in such proportions among them as the trustees in their sole discretion shall decide taking into consideration the character habits experience needs best interests and welfare of such beneficiary and his or her descendants in the order named and as a group including the desirability of augmenting their respective individual incomes or assets their respective abilities to conserve manage and control property and money usefully and prudently and all other circumstances and factors which the trustees consider pertinent any net_income from any such fund not so distributed shall be accumulated and from time to time added to the principal from which it was derived except that the trustees in any calendar_year if they consider that the payments contemplated above will not be jeopardized in their sole discretion may pay to such designated charities as the trustees may select such amounts from the net_income which otherwise would have been accumulated as the trustees shall deem advisable but payments pursuant to this sentence shall not exceed twenty per cent of the total net_income from such fund for such year the designated charities to receive any such payment or payments shall be either or both of charity or charity as selected by the trustees from time to time except that no payments may be made to any charity that is not a qualified charity at the time the payment is made and any payment made to charity must be made to a donor_advised_fund under such program with the trustees hereunder as the advisers as to such fund if any designated charity is not a qualified charity at any time a payment is to be made the trustees shall designate irrevocably in a written instrument filed with the trust records a substitute qualified charity as a designated charity in its place from that point on qualified charity means a charity that is in existence and is described in sec_170 of the internal_revenue_code_of_1986 as amended or any successor provision charity can make distributions to a broad class of other charities and generally will follow the recommendations of the advisers paragraph of s trust agreement remains substantially_similar to paragraph plr-116224-04 of trust agreement and provides that no trust property administered under s trust agreement will be retained in trust for more than years after the last to die of settlor’s descendants who were living on date the date trust agreement was executed and each fund still retained in trust at the end of that period will be immediately distributed to the person for whom the fund is named of trust agreement but further provides that if charity charity or charity is not a qualified charity at the time of distribution under paragraph the trustees will distribute the remaining trust corpus and income to the remaining of said charities that is a qualified charity if none of them is then a qualified charity the trustees will choose one or more institutions that are then qualified charities of similar kind and distribute the remaining trust to them paragraph of s trust agreement remains substantially identical to paragraph paragraph of s trust agreement remains substantially identical to paragraph of trust agreement but further provides that each trust created under s trust agreement is governed by the laws of state as if s trust agreement were entered into on date shortly after s trust agreement is executed creating s trust the trustees of trust will merge trust into s trust the trustees will execute a memorandum of merger to effectuate the merger pursuant to their authority under state statute after the merger all of the assets of trust including trust’s stock in company will be owned by s trust and trust will cease to exist the trustees have requested the following rulings the current individual beneficiaries of trust are granddaughter and her three children grandchild grandchild and grandchild trust to gst tax under sec_2601 by forfeiting the effective date exempt status of those assets the merger of trust into s trust will not subject the assets of trust held by sec_2 the merger of trust into s trust will not result in a transfer by any of the no gain_or_loss under sec_1001 will be realized by trust s trust or any beneficiaries that is subject_to gift_tax under ' beneficiaries of either trust as a result of the merger of trust into s trust and the assets transferred from trust to s trust will have the same basis and holding periods under sec_1015 and sec_1223 before and after the merger plr-116224-04 immediately after the merger of trust into s trust s trust will qualify as an esbt within the meaning of sec_1361 and will not have as a potential_current_beneficiary any charity other than those named in s trust ruling_request transferor to a skip_person sec_2601 imposes a tax on each generation-skipping_transfer made by a under ' a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under ' b a of the tax reform act and ' b i of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under ' b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under or if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of ' sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust example contained in ' b i e considers a situation where in grantor established an irrevocable_trust for grantor's child and the child's issue plr-116224-04 in grantor's spouse also established a separate irrevocable_trust for the benefit of the same child and issue the terms of the spouse's trust and grantor's trust are identical in the appropriate local court approved the merger of the two trusts into one trust to save administrative costs and enhance the management of the investments the merger of the two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the merger in addition the merger does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust that resulted from the merger will not be subject_to the provisions of chapter in the present case trust was irrevocable on date it is represented that no additions actual or constructive were made to trust after that date the merger of trust into s trust is substantially_similar to the situation described in example of ' b i e s trust agreement governing s trust contains substantially the same provisions as trust agreement governing trust except for limiting the definition of permissible charitable beneficiaries to those described in ' c and limiting the number and type of charitable beneficiaries the trustees of s trust will have the same discretion as they had over trust to pay or permanently set_aside for charities in any year up to percent of s trust’s income for the year s trust will terminate on the same date on which trust would have terminated all interests under s trust will vest on the same date as under trust thus the merger of trust into s trust will not result in a shift of any beneficial_interest in the trust assets to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the reorganization and will not extend the time for vesting of any beneficial_interest in s trust beyond the period provided for in trust accordingly based on the facts submitted and the representations made and assuming the transaction is carried out and is effective under state law we rule that the merger of trust into s trust will not subject the assets of trust held by s trust to gst tax under sec_2601 by forfeiting the effective date exempt status of those assets ruling_request sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by ' applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money or plr-116224-04 money s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift in this case the terms of trust agreement governing trust and of s trust sec_1001 provides that the gain from the sale_or_other_disposition of sec_61 provides that gross_income includes gains derived from dealings sec_1001 states that the amount_realized from the sale_or_other_disposition agreement governing s trust are substantially identical except as noted above based on the facts submitted and the representations made and assuming the transaction is carried out and is effective under state law we conclude that the merger of trust into s trust will not result in a transfer by any of the beneficiaries that is subject_to federal gift_tax under ' ruling_request in property and under ' a from an interest in a_trust property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in ' for determining gain and the loss shall be the excess of the adjusted_basis provided in ' for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under ' c except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under ' on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution 499_us_554 concerns the plr-116224-04 the supreme court of the united_states in cottage savings u s pincite concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite having substantially_similar terms into a single trust see state statute the interests of the beneficiaries of the s trust will not differ materially from their interests in trust in the proposed transaction trust will be merged into s trust in accordance with state law except for the changes described above all other provisions of trust will remain unchanged accordingly the proposed transaction will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries it is consistent with the supreme court's opinion in cottage savings to find that under state law the trustee has the power to consolidate or more trusts sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized the basis in the assets of the s trust will be determined under sec_1015 based on the facts submitted and the representations made and assuming the sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter of the code such property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer's hands as it would have in the hands of such other person transaction is carried out and is effective under state law we conclude that no gain_or_loss under sec_1001 will be realized by trust s trust or any beneficiaries as a result of the merger of trust into s trust and the assets transferred from trust to s trust will have the same basis and holding periods under sec_1015 and sec_1223 respectively before and after the mergers ruling_request sec_1362 provides that except as provided in sec_1362 a small_business sec_1361 defines an s_corporation as a small_business_corporation for plr-116224-04 corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 an esbt may be a shareholder of an s_corporation sec_1361 provides that in the case of an esbt each potential_current_beneficiary of such trust shall be treated as a shareholder for purposes of sec_1361 except that if for any period there is no potential_current_beneficiary of such trust such trust shall be treated as the shareholder during such period as a beneficiary any person other than i an individual ii an estate iii an organization described in paragraph or of sec_170 or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust not include - i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a of chapter and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 sec_1361 provides that the term electing_small_business_trust shall sec_1361 defines a_trust as an esbt if i such trust does not have sec_1361 provides that for purposes of sec_1361 the term potential sec_1_1361-1 provides that in general for purposes of determining current beneficiary means with respect to any period any person who at any time during such period is entitled to or at the discretion of any person may receive a distribution from the principal or income of the trust whether a corporation is a small_business_corporation within the meaning of sec_1361 each potential_current_beneficiary of an esbt generally is treated as a shareholder of the corporation subject_to the provisions of sec_1_1361-1 a potential_current_beneficiary generally is with respect to any period any person who at any time during such period is entitled to or in the discretion of any person may receive plr-116224-04 a distribution from the principal or income of the trust a person is treated as a shareholder of the s_corporation at any moment in time when that person is entitled to or in the discretion of any person may receive a distribution of principal or income of the trust based on the facts submitted and the representations made and assuming the transaction is carried out and is effective under state law we conclude as follows immediately after the merger of trust into s trust if the trustees make a valid except as specifically ruled herein we express no opinion on the federal tax this ruling is directed only to the taxpayer who requested it sec_6110 esbt election for s trust then s trust will qualify as an esbt within the meaning of sec_1361 and will not have as a potential_current_beneficiary any charity other than those named in s trust consequences of the proposed merger under the cited provisions or under any other provisions of the code provides that it may not be used or cited as precedent senior counsel branch office of associate chief_counsel enclosure copy for sec_6110 purposes passthroughs and special industries lorraine e gardner _________________________ sincerely yours cc
